Gould, Associate Justice.
The appellant was tried at the August term, 1873, of the District Court of Hewton county, on an indictment for the murder of George W. Robinson, alleged to have been committed on July 20, 1870. He was found guilty of murder in the second de. gree, and his punishment fixed at twenty years in the penitentiary.
The exclusion by the court of the dying declarations of one Simeon Gray was excepted to at the time, and is now urged as erroneous. Counsel for appellant have referred ns to no authority for the admission of such declarations, *248except in cases of homicide, where the death of deceased is the subject of the charge. (1 Greenl. Ev., § 156; 1 Whart. Cr. Law, sec. 675; Stark, on Ev., 32.) The evidence was correctly excluded.
The admission of evidence of the conduct and language of the prisoner, some weeks previous to the killing, tending to show ill feeling and evil designs on his part toward deceased, is also urged as error. There is no bill of exception, showing that this evidence was objected to at the time it was admitted. But if the objection had been made at the time, we do not think it should have been sustained. Former menaces or grudges are admissible, not as matters of aggravation, but as facts, from which the state of mind at the time of the killing may be inferred. (1 Whart. Cr. Law, secs. 635-639; McCoy v. The State, 25 Tex., 41.)
We see no evidence in the record showing, or tending to show, any act of deceased endangering defendant, and justifying the defendant in killing him, on the ground that he was acting in self-defense. The evidence for the prosecution is to the effect that deceased was killed whilst endeavoring, in obedience to the order of the sheriff, to get out of the way of defendant. There is nothing in the evidence for the defendant that contradicts this. The defense, as developed in evidence, really rested on two propositions. 1st. That the accused did not do the killing. 2d. That if he did, it was accidental. We think, therefore, the court properly refused to charge on the law of self-defense.
It is urged that the charge is on the weight of evidence, and in fact, on a summing up of the evidence. That portion specially objected to is, in substance, that if the deceased was in custody of the sheriff, and was told by the sheriff to run, and did run, and “thereafter the defendant did conceive a purpose to kill said Robinson, and did, in pursuance of such purpose to kill, then and there shoot and kill the said Robinson, they will in that case find the defendant, guilty of murder in the second degree.”
*249Iii the very next paragraph the jury are told to acquit the prisoner if the killing was accidental. The jury were left to pass upon the facts, but were told that certain facts would make the defendant guilty of murder in the second degree, unless the killing were accidental. We think the charge properly presented the law of the case. It was evidently formed, with reference to the fact that defendant was entitled to the benefit of the illegal warrant, to assist in the execution of which he had been summoned, to reduce the degree of the offense. The objection, however, that the killing, upon the facts stated in the charge, would have been murder in the first degree, and not murder in the second degree, did not operate to the injury of defendant, and cannot be set up by him.
The motion for new trial shows no diligence, or legal excuse for the want of diligence, in regard to the newly-discovered testimony. Our examination of the evidence does not lead to any doubt as to the true facts of the case, or their sufficiency to support the verdict.
The j udgment affirmed.
Affirmed.